DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 16955047 filed on 06/18/2020. Claims 1-10 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN201911307776.7, filed in China on 12/18/2019, has been received.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Patent Pub. No. 2021/0181916 A1) in view of Nagao et al. (US Patent Pub. No. 2003/0322263 A1) and Choi (US Patent Pub. No. 2012/0038613 A1)
Regarding claim 1, Kwon teaches a display panel (Kwon, Figs. 1, 2 and 4, touch display device 100), comprising a product region (Kwon, Fig. 4, region below dash line) and a cutting region disposed outside the product region (Kwon, Fig. 4, region above dash line, cutting after test, test pad area 410), the product region comprising a display sub-region (Kwon, Fig. 4, active area AA) and a non-display sub-region (Kwon, Fig. 4, area below dash line but outside of active area AA), wherein the display panel comprises: 
a substrate (Kwon, Figs. 3A-3C, substrate SUB); 
a thin film transistor layer disposed on a side of the substrate and corresponding to the display sub-region (Kwon, Figs. 3A-3C, [0098]-[0099], transistor array disposed on the substrate SUB and corresponds to electrode EM); 
an organic light-emitting layer disposed on a side of the thin film transistor layer away from the substrate and corresponding to the display sub-region (Kwon, Figs. 3A-3B, [0103], light-emitting layer EL and above electrode EM; Kwon, [0062] and [0125], organic light-emitting material); 
an encapsulation layer disposed on a side of the organic light-emitting layer away from the thin film transistor and at least corresponding to the product region (Kwon, Figs. 3A-3B, encapsulation layer ENCAP above EL); and 

Kwon does not seem to explicitly teach a density of the touch leads in the cutting region is less than a density of the touch leads in the non-display sub-region.
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art that electronic devices are becoming smaller and more compact (Nagao, [0002]), and become harder to test due to the smaller size (Nagao, [0015]-[0017]). Hence, there is a need for a solution for this. And in a related art of testing a circuit before shipment, Nagao teaches a density of leads in a cutting region is less than a density of leads in a circuit region (Nagao, Figs. 3A-5B, separation line 20; Nagao, [0063], pitch 32 is larger than pitch 33, larger pitch/separation between the electrodes is equivalent of smaller density, being that there is more space and the electrode occupies less of a proportion of the area).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have the density of lead in the cutaway area to be less than the density in the electronic region as suggested by Nagao 
Kwon in view of Nagao does not seem to explicitly teach the substrate is flexible. 
However, in a related art of display with touch panel (Choi, [0052]), Choi teaches the use of flexible display (Choi, [0034]).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a flexible substrate as suggested by Choi in the touch display of Kwon in view of Nagao. The suggestion/motivation would have been in order to allow the display to be used in many more different applications (Choi, [0005]). 
Regarding claim 2, Kwon in view of Nagao and Choi teaches the limitations of the parent claim 1 and further teaches at least one testing pad group connected to the touch leads is disposed in the cutting region (Kwon, Figs. 8 and 9, test pads AP_PAD_GR_A-AP_PAD_GR_D; Nagao, Figs. 3A-5B, probe pads 19).
Regarding claim 3, Kwon in view of Nagao and Choi teaches the limitations of the parent claim 2 and further teaches the cutting region is disposed around a periphery of the product region, and the testing pad group is disposed in the cutting region at a side of the non-display sub-region away from the display sub-region (Kwon, Fig. 4, 8 and 9, test pads AP_PAD_GR_A-AP_PAD_GR_D in test pad area 410; Nagao, Figs. 3A-5B, probe pads 19 in cut off area 17b).
Regarding claim 4, Kwon in view of Nagao and Choi teaches the limitations of the parent claim 2 and further teaches the cutting region is in a C-shape arranged from an upper side to a lower side of the product region and a side of the product region 
Regarding claim 6, Kwon in view of Nagao and Choi teaches the limitations of the parent claim 1 and further teaches a distance between centerlines of any two adjacent touch leads in the cutting region is greater than or equal to 180um (Nagao, [0063], pitch 32 can be set to be 300 um).
Regarding claim 7, Kwon in view of Nagao and Choi teaches the limitations of the parent claim 6. Kwon in view of Nagao and Choi does not seem to explicitly teach a distance between centerlines of any two adjacent touch leads in the non-display sub-region is less than or equal to 40um. 
However, Nagao teaches in [0063] that the pitch 33 can be 80um as an exemplary value and in [0073] that the values are not limited to that and provided as examples.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to arrange the leads in Kwon in view of Nagao and Choi to be closer together, to be less than or equal to 40um. The suggestion/motivation would have been in order to provide more leads in the same 
Regarding claim 8, Kwon in view of Nagao and Choi teaches the limitations of the parent claim 1 and further teaches a testing method of a display panel to claim 1, comprising: 
testing the touch electrodes through touch leads in the cutting region; and 
wherein after the testing is completed, a portion of the display panel corresponding to the cutting region is removed to obtain a portion of the display panel corresponding to the product region (Kwon, [0152], when the test is complete, a cutting process is performed; Nagao, [0020], after inspection, cut-off area is cut off and removed).
Regarding claim 9, Kwon in view of Nagao and Choi teaches the limitations of the parent claim 8 and further teaches the step of testing the touch electrodes through touch leads in the cutting region comprises: 
connecting a touch electrode test board to the touch leads in the cutting region by a simulate bonding method (Kwon, [0223], test driving circuit is connected to the test pads and provide signals); and 
inputting test signals to the touch leads in the cutting region through the touch electrode test board to test the touch electrodes (Kwon, [0217]-[0225], test signal is provided via the test pads).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Patent Pub. No. 2021/0181916 A1) in view of Nagao et al. (US Patent Pub. No. 
Regarding claim 5, Kwon in view of Nagao and Choi teaches the limitations of the parent claim 1. Kwon in view of Nagao and Choi does not seem to explicitly teach an insulating layer is disposed between the flexible substrate and the touch leads and positioned in the non-display sub-region and the cutting region, the insulating layer is provided with a plurality of first via holes defined in the cutting region and a plurality of second via holes defined in the non-display sub-region, and the touch leads in the cutting region passing through the first via holes are connected to the touch leads passing through the second via holes in the non-display sub-region.
However, in a related art of forming an electrode to be broken after testing, Yu teaches an insulating layer is disposed between a flexible substrate and leads and positioned in a sub-region and a cutting region (Yu, Fig. 5, insulation layer 110, according to MPEP 2144.04 VI. C. rearrangement of parts is held to be an obvious design choice, i.e. flipping the stacking of Yu), the insulating layer is provided with a plurality of first via holes defined in the cutting region (Yu, Figs. 4 and 5, via holes/contacts made between 112A and 123A) and a plurality of second via holes defined in the sub-region (Yu, Figs. 4 and 5, via holes/contacts made between 112A and 121A), and the leads in the cutting region passing through the first via holes are connected to the leads passing through the second via holes in the sub-region (Yu, Fig. 5, connection is made between 121A, 122A and 123A).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to provide electrodes/leads to be .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Patent Pub. No. 2021/0181916 A1) in view of Nagao et al. (US Patent Pub. No. 2003/0322263 A1), Choi (US Patent Pub. No. 2012/0038613 A1) and Nishizawa (US Patent Pub. No. 2005/0212147 A1)
Regarding claim 10, Kwon in view of Nagao and Choi teaches the limitations of the parent claim 8. Kwon in view of Nagao and Choi does not seem to explicitly teach the portion of the display panel corresponding to the cutting region is removed by a cutter wheel cutting or a laser cutting. 
Before the time of first effective filing of the claimed invention, there were a finite number (3) of identified and predictable potential ways of cutting an electronic circuit as disclosed by Nishizawa (Nishizawa, [0043], blade, laser or etching).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The suggestion/motivation to pick laser over the other two method would have been in order to reduce the consumable material in manufacturing, i.e. replacing blade in blade cutting and chemicals in etching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent No. 4,874,086 to Imamura et al. discloses a similar invention as recited, specifically the teaching of testing leads having smaller density than the leads in an electronic device, see Figs. 3 and 4.
U.S. Patent Publication No. 2007/0132080 to Nakashima et al. discloses a similar invention as recited, specifically the teaching of testing leads having smaller density than the leads in an electronic device, see Fig. 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DONG HUI LIANG/Primary Examiner, Art Unit 2693